STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                    FILED
WILLIAM CHAFIN,                                                                   July 19, 2013
                                                                             RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                 SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA

vs.)   No. 11-1458 (BOR Appeal No. 2045696)
                   (Claim No. 2005034854)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

INDEPENDENCE COAL COMPANY, INC,
Employer Below, Respondent


                              MEMORANDUM DECISION
        Petitioner William Chafin, by Anne L. Wandling, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. West Virginia Office of the Insurance
Commissioner in its capacity as the Administrator of the Old Fund, by Brandolyn N. Felton-
Ernest, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated September 30, 2011, in
which the Board affirmed a March 9, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s July 1, 2010, order.
The Court has carefully reviewed the records, written arguments, and appendices contained in
the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

      Mr. Chafin was employed as a mine supervisor for Independence Coal Company, Inc. on
March 14, 2005, when he sustained an injury to his lumbar region after falling down some stairs.
                                                1
Mr. Chafin’s claim was held compensable. He received treatment and was rated for permanent
partial disability. Treatment notes from Dr. Raja on May 24, 2006, indicate that Mr. Chafin was
no longer complaining of low back pain. In March of 2010, Mr. Chafin began suffering back
pain. He was diagnosed with a massive central disc herniation at L5-S1 with obliteration of the
thecal sac and in urgent need of surgery for an L5-S1 fusion. Mr. Chafin filed a reopening
application, claiming an aggravation or a progression of the March 14, 2005, injury.

        The Office of Judges found that the weight of the evidence in this case showed that the
lumbar surgery was not reasonably required medical treatment in connection with the
compensable injury of March 14, 2005. The Office of Judges noted that nothing in the record
from either Dr. Hill or Dr. Osborne linked Mr. Chafin’s condition in 2010 to the compensable
injury of March 14, 2005. Mr. Chafin was pain free on May 24, 2006, and the ongoing treatment
from that time until the surgery was not substantial. Also, Mr. Chafin was found to have reached
maximum medical improvement and compensated for a permanent partial impairment for the
March 14, 2005, injury.

       The Board of review reached the same reasoned conclusion. We agree with the reasoning
and conclusions of the Office of Judges and the Board of Review that the lumbar fusion was not
reasonably required due to the March 14, 2005, compensable injury.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: July 19, 2013

CONCURRED IN BY:
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Allen H. Loughry II

DISSENTING:
Justice Menis E. Ketchum

Chief Justice Brent D. Benjamin disqualified




                                                2